Caldwell, J.
There is a motion by the Attorney General to dismiss this case, because there is no sufficient recognizance. Yet, it is admitted by the Attorney General that the recognizance follows the indictment, which, itself, charges no offense against the laws of the State, and, in his opinion, ought to have been quashed.
The indictment is founded on Art. 2441, Paschal’s Digest, but omits to charge that the act was done “ without complying with the laws regulating estrays.” (State v. Hutchinson, 26 Texas, 111.) The indictment is bad, and ought to have been quashed.
For this error, the judgment is reversed and the cause dismissed.
Reversed and dismissed.